DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a method and arrangement of fibre optic distributed sensing and the steps it comprises, however it does not disclose an improvement made by a method step and/or the method as a whole to the art. Does the method improve detection accuracy? Does it improve efficiency? Does it improve the detection process?  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Optic Distributed Sensing With Improved detection of leaks in a blind region.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englund Mark Andrew WO2019014721 (hereinafter “Englund”).
Regarding claim 1, Englund discloses a method  (Abstract, System-100 implements the method) of fibre optic distributed sensing for detection of an event at an event location within a blind region ( Page 16 lines 7-11), the method comprising: using at least one optical fibre (cable-205) arranged at least partly along an object (marine environment) to be monitored and at least one light pattern interrogator (OTDR-202) coupled with the optical fibre; injecting light patterns at subsequent times (Page 10 line 1-6); detecting backscatter light from the light patterns (Page 10 line 7-16); and analysing the backscatter light to determine the event location (Page 10 line 7 -16).
Regarding claim 2, Englund discloses analysing the backscatter light (page 10 line 7-16) comprises: identifying backscatter light from fibre disturbances due to a propagating pressure wave originating from the event location as event related backscatter light ; analysing the event related backscatter light to determine the event location, wherein the propagated pressure wave propagates through at least one of the object and surrounding between the object and the optical fibre. (See Page 10 line 1-Page 17 line 21 )
Regarding claim 3, Englund discloses tracking a wave front originating from the event location at different locations at different times by considering the event related backscatter light. (See Page 10 line 1-Page 17 line 21)
Regarding claim 4, Englund discloses considering the event related backscatter light involves at least one of: extrapolating a curve of event related backscatter light into the blind region; and regression analysis of a curve of event related backscatter light. (See Page 10 line 1-Page 17 line 21)
Regarding claim 5, Englund discloses identifying the event related backscatter light takes into account at least one of: a predefined speed of the propagating pressure wave, the predefined speed essentially being the speed of sound for sound propagating within at least one of the object and the surrounding between the object and the fibre; a characteristic of the pressure wave evolution; at least one intensity threshold. (See Page 10 line 1-Page 17 line 21)
Regarding claim 6, Englund discloses the at least one optical fibre extends as a first fibre section from the blind region in a first direction and extends as a second fibre section from the blind region in a second direction, wherein detecting the backscatter light from the light patterns comprises: detecting first backscatter light of the light patterns backscattered from the first fibre section; detecting second backscatter light of the light patterns backscattered from the second fibre section, wherein analysing the backscatter light comprises: analysing the first backscatter light and the second backscatter light to determine the event location. (See Page 10 line 1-Page 17 line 21)
Regarding claim 9, Englund discloses at least one of: filtering the detected backscatter light for attenuating other event related backscatter light related to another event causing another propagating pressure wave having a speed different from the predefined speed; filtering the detected backscatter light for attenuating backscatter light that is due to a blind region outside event. (Page 5 line 5-18)
Regarding claim 10, Englund discloses at least one of: Fourier-transformation; masking and Fourier-backtransformation; and detecting backscatter light from the first fibre section due to another pressure wave propagating towards the blind region and later detecting backscatter light from the second fibre section due to the other pressure wave propagating away from the blind region. (Page 5 line 5-26)
Regarding claim 11, Englund discloses analysing the backscatter light to determine the event location takes into account at least one of: a length of the blind region ( Page 16 lines 7-11); and environmental noise. (See Page 10 line 1-Page 17 line 21)
Regarding claim 12, Englund discloses a single fibre is arranged along the object and one interrogator is coupled to the fibre; and at least a first fibre is arranged extending from the blind region in a first direction and at least a second fibre is arranged extending from the blind region in a second direction, different from the first direction. (See Page 10 line 1-Page 17 line 21)
Regarding claim 13, Englund discloses the blind region is formed by at least one of: a region excluding a sensing accessible region; an intact fibre but too high background noise; the fibre being too far away from the object; the fibre being more than 2m away from the object; the fibre being more than 5m away from the object; the fibre being more than 10m away from the object; the fibre being broken; no fibre being present. (See Page 10 line 1-PAge 17 line 21)
Regarding claim 14, Englund discloses the object comprises at least one of: a pipe for at least one of liquid and gas; a pipe for at least one of hydrocarbon and water; an electric cable. (See Page 10 line 1-Page 17 line 21)
Regarding claim 15, Englund discloses at least one of the following holds: the object is buried in the soil of the earth's surface; the object is buried in the soil at subsea; and the backscatter light is Rayleigh backscatter light, the method performing distributed acoustic sensing. (See Page 10 line 1-Page 17 line 21)
Regarding claim 16, Englund disclose the event comprises at least one of an acoustic disturbance and a temperature change at the object at the event location. (See Page 10 line 1-Page 17 line 21)
Regarding claim 17, Englund discloses the event is caused by at least one of: at least one acoustic pattern; at least one pressure pattern; an object damage; an object impact; an object breakage; an object theft action; an object deterioration; a pipe leak; 35 a cable short circuit, wherein the event causes at least one of a fibre acoustic disturbance and a fibre temperature change and a fibre strain change and a fibre refractive index change. (See Page 10 line 1-Page 17 line 21)
Regarding claim 18, Englund discloses an arrangement  (system-100)for fibre optic distributed sensing for detection of an event at an event location within a blind region (page 16 line 7-11), the arrangement comprising: at least one optical fibre (cable-205) arranged at least partly along an object (marine environment) to be monitored; at least one light pattern interrogator (OTDR-202) coupled with the optical fibre and adapted to inject light patterns at subsequent times (page 10 line 1-6); a detector adapted to detect backscatter light from the light patterns (page 10 line 7-16); and a processor adapted to analyse the backscatter light to determine the event location (page 10 line 7-16).
Regarding claim 19, Englund discloses configured as distributed acoustic sensing system. (See Page 10 line 1-Page 17 line 21)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Englund Mark Andrew WO2019014721 (hereinafter “Englund”) in view of Qinetiq LTD et al WO2011058313 (hereinafter “Qinetiq”).
Regarding claim 7, Englund discloses the method according to claim 6.
However, Englund fails to disclose at least one of: tracking at least one of direction and timing of pressure wave related backscatter emanating from the first fibre section and the second fibre section; identifying mirror symmetry related first backscatter light and second backscatter light originating from disturbances at a first location and a second location at the same time having a mirror plane at the event location; calculating the event location according to: xe = x1 + (x2 - xl)/2, wherein xe is the event location, x1 is the first location, x2 is the second location. Qinetiq discloses at least one of: tracking at least one of direction and timing of pressure wave related backscatter emanating from the first fibre section and the second fibre section; identifying mirror symmetry related first backscatter light and second backscatter light originating from disturbances at a first location and a second location at the same time having a mirror plane at the event location; calculating the event location according to: xe = x1 + (x2 - xl)/2, wherein xe is the event location, x1 is the first location, x2 is the second location. (Figs 1-4, Page 11 line 32 – Page 19 line 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Qinetiq into Englund for the purpose of increasing detection accuracy. The modification would allow for comparing multiple locations data at a specific time to account for  potential measurement errors.
Regarding claim 8, Englund discloses the method according to claim 6.
However, Englund fails to disclose analysing the first backscatter light and the second backscatter light comprises: identifying first backscatter light from fibre disturbances due to a first propagating pressure wave portion originating from the event as first event related backscatter light; identifying second backscatter light from fibre disturbances due to a second propagating pressure wave portion originating from the event as second event related backscatter light; analysing the first event related backscatter light and the second event related backscatter light to determine the event location. Qinetiq discloses analysing the first backscatter light and the second backscatter light comprises: identifying first backscatter light from fibre disturbances due to a first propagating pressure wave portion originating from the event as first event related backscatter light; identifying second backscatter light from fibre disturbances due to a second propagating pressure wave portion originating from the event as second event related backscatter light; analysing the first event related backscatter light and the second event related backscatter light to determine the event location. (Figs 1-4, Page 11 line 32 – Page 19 line 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Qinetiq into Englund for the purpose of increasing detection accuracy. The modification would allow for comparing multiple locations data at a specific time to account for  potential measurement errors.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855 



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855